     Case 3:20-cv-01220-JLS-AGS Document 15 Filed 03/01/21 PageID.142 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    MELVIN RAY ARRANT                                Case No.: 3:20-cv-01220-JLS-AGS
      CDCR No. K98602,
12
                                      Plaintiff,       ORDER DENYING MOTION FOR
13                                                     RECONSIDERATION
                        vs.
14
      M. ZAMBRANO, et al.,
15
                                   Defendants.         (ECF No. 14)
16
17
18
19         Presently before the Court is Plaintiff Melvin Ray Arrant’s Second Motion for
20   Reconsideration, in which he asks the Court to reconsider its December 11, 2020 Order
21   dismissing his case. (“2d Mot. Recon.,” ECF No. 14.) On June 29, 2020, Plaintiff filed
22   this civil action pursuant to 42 U.S.C. § 1983 (“Compl.”), together with a Motion to
23   Proceed in Forma Pauperis (“IFP”), and a Motion for Temporary Restraining Order
24   (“TRO”). (ECF Nos. 1–3.) On September 9, 2020, the Court granted Plaintiff’s IFP,
25   denied his TRO, and dismissed the Complaint pursuant to 28 U.S.C. § 1915(e)(2) and
26   § 1915A(b). (ECF No. 6.) The Court granted Plaintiff sixty (60) days to file an amended
27   complaint. (Id.)
28   ///
                                                   1
                                                                           3:20-cv-01220-JLS-AGS
     Case 3:20-cv-01220-JLS-AGS Document 15 Filed 03/01/21 PageID.143 Page 2 of 4



 1         On September 30, 2020, Plaintiff filed a document entitled “Plaintiff’s Objections
 2   to Magistrate Judge Finding and Recommendations to Dismiss Plaintiff’s Complaint for
 3   Failing to State a Claim Pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b),” which the
 4   Court construed as a Motion for Reconsideration. (“Mot. for Recons.,” ECF No. 8.) The
 5   Court denied the Motion on October 15, 2020. (ECF No. 10.)
 6         Plaintiff then filed an Amended Complaint on October 15, 2020. (“Am. Compl.,”
 7   ECF No. 10.) The Court dismissed the Amended Complaint pursuant to 28 U.S.C.
 8   §§1915(e)(2) and 1915A(b) on December 11, 2020 without further leave to amend because
 9   the Court found any amendment would be futile. (ECF No. 11.) Plaintiff filed the Second
10   Motion for Reconsideration on January 7, 2021. (ECF No. 14.)
11          “A Rule 59(e) motion may be granted if ‘(1) the district court is presented with
12   newly discovered evidence, (2) the district court committed clear error or made an initial
13   decision that was manifestly unjust, or (3) there is an intervening change in controlling
14   law.’” Ybarra v. McDaniel, 656 F.3d 984, 998 (9th Cir. 2011) (quoting Zimmerman v. City
15   of Oakland, 255 F.3d 734, 737 (9th Cir. 2001)). This type of motion seeks “a substantive
16   change of mind by the court,” Tripati v. Henman, 845 F.2d 205, 206 n.1 (9th Cir. 1988)
17   (quoting Miller v. Transamerican Press, Inc., 709 F.2d 524, 526 (9th Cir. 1983)), and “is
18   an extraordinary remedy which should be used sparingly.” McDowell v. Calderon, 197
19   F.3d 1253, 1254 n.1 (9th Cir. 1999). Rule 59(e) may not be used to “‘relitigate old matters,
20   or to raise arguments or present evidence that could have been raised prior to the entry of
21   judgment.’” Stevo Design, Inc. v. SBR Mktg. Ltd., 919 F. Supp. 2d 1112, 1117 (D. Nev.
22   2013) (quoting 11 Charles Alan Wright et al., Federal Practice and Procedure § 2810.1 (2d
23   ed. 1995)).
24         In the present Motion, Plaintiff argues the Court wrongly dismissed his case and
25   repeats the allegations he made in his Original Complaint, his Amended Complaint, and
26   his first Motion for Reconsideration. For example, Plaintiff again claims that he asked
27   Defendant Zambrano for a bed or cell move, and that while he was told to wait until the
28   weekend, he observed other inmates, who he claims are gay, bisexual, or are informants,
                                                  2
                                                                              3:20-cv-01220-JLS-AGS
     Case 3:20-cv-01220-JLS-AGS Document 15 Filed 03/01/21 PageID.144 Page 3 of 4



 1   have their requests for bed moves granted while Defendant ignored his request. Compl. at
 2   4; Mot. for Recons. at 3–6; Am. Compl. at 3; 2d Mot. for Recons. at 3–4. Plaintiff claims
 3   this was a violation of the Equal Protection Clause. Compl. at 4; Mot. for Recons. at 3–6;
 4   Am. Compl. at 3–4; 2d Mot. for Recons. at 3–4. Plaintiff also repeats his claims that after
 5   he filed a 602 complaining about the lack of a cell move, Defendant Zambrano told him “a
 6   602 ain’t shit,” that “legal [beagles] ain’t got nothing coming,” that “Plaintiff wasn’t the
 7   only one who knew how to write,” and then Plaintiff claims Zambrano retaliated against
 8   him by generating a falsified rules violation report (“RVR”) against Plaintiff and accused
 9   him of disrespecting staff by calling Zambrano “Mark.” Compl. at 4; Mot. for Recons. at
10   6–8; Am. Compl. at 3; 2d Mot. for Recons. at 4–6, 7–8.
11         In addition, Plaintiff repeats his claims against Defendant Dellinger, who he alleges
12   coughed on his hands, rubbed his nose, and then passed out medication to inmates without
13   changing his gloves. Compl. at 5; Mot. for Recons. at 8–10; Am. Compl. at 4; 2d Mot. for
14   Recons. at 6–7. When Plaintiff asked Dellinger to dispense his medication directly from
15   the medication dispenser into a cup, Plaintiff claims Dellinger “became upset” and told
16   Plaintiff “you don’t get special treatment.” Compl. at 5; Mot. for Recons. at 8–11; Am.
17   Compl. at 4; 2d Mot. for Recons. at 6–7. He further claims that Defendant Hayes refused
18   to give him Dellinger and Hayes’s names, which he needed to file a 602, violating his First
19   Amendment rights by impeding his access to the courts. Compl. at 5; Mot. for Recons. at
20   8–11; Am. Compl. at 4; 2d Mot. for Recons. at 6–7. He also repeats his allegations that
21   Dellinger and Hayes threatened to activate the building alarm “in retaliation.” Compl. at
22   5, Mot. for Recons. at 8–11; Am. Compl at 2, 4; 2d Mot. for Recons. at 6–7, 9–11.
23         In order to justify reconsideration, Local Civil Rule 7.1(i) requires Plaintiff to show
24   that “new or different facts and circumstances . . . exist which did not exist, or were not
25   shown,” at the time the Court denied his last Motion to Reconsider and Motion for a TRO
26   on October 26, 2020. See S.D. Cal. CivLR 7.1(i). “Evidence is only newly discover[ed]
27   if it was in fact previously unavailable—i.e. the party asserting the evidence, acting with
28   reasonable diligence, could not have previously discovered the evidence.” Vasquez v. City
                                                  3
                                                                               3:20-cv-01220-JLS-AGS
     Case 3:20-cv-01220-JLS-AGS Document 15 Filed 03/01/21 PageID.145 Page 4 of 4



 1   of Idaho Falls, 2018 WL 1123865, at *3 (D. Idaho 2018) (citing Zimmerman v. City of
 2   Oakland, 255 F.3d 734, 740 (9th Cir. 2001)). Plaintiff has not presented any newly
 3   discovered evidence. Ybarra, 656 F.3d at 998. Nor has he demonstrated that “the district
 4   court committed clear error or made an initial decision that was manifestly unjust, or . . .
 5   [that] there [was] an intervening change in controlling law.” Id. Accordingly, his Motion
 6   for Reconsideration (ECF No. 14) is DENIED.
 7         IT IS SO ORDERED.
 8   Dated: March 1, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                              3:20-cv-01220-JLS-AGS
